                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                              CLARKSBURG

JOHN K. SPEARS,

            Plaintiff,

v.                                        Civ. Action No. 1:18-cv-162
                                                     (Kleeh)

CABLE NEWS NETWORK, CNN,

            Defendant.


 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 25], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 26],
           GRANTING MOTION TO DISMISS [ECF NO. 15], AND
     DENYING AS MOOT MOTION TO EXPEDITE RULING [ECF NO. 24]

      Pending before the Court is a Report and Recommendation

(“R&R”) by the Honorable Michael J. Aloi, United States Magistrate

Judge. In the R&R, Judge Aloi recommends that the Court grant the

Defendant’s Motion to Dismiss, deny as moot the Plaintiff’s Motion

to Expedite Ruling, and dismiss the Plaintiff’s Complaint. For the

reasons discussed below, the Court adopts the R&R.

                           I.      BACKGROUND

      The Plaintiff, John K. Spears (“Plaintiff”), brought this

action on August 20, 2018, against the Defendant, Cable News

Network, CNN (“Defendant”), alleging eleven (11) causes of action:

(1)    Slander;     (2)    False     Light;     (3)      Intrusion;   (4)

Misappropriation/Right of Publicity; (5) Appropriation of Name and

Likeness;   (6)   Publication   of   Private    Facts;   (7)   Intentional
SPEARS V. CNN                                                  1:18-CV-162

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 25], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 26],
           GRANTING MOTION TO DISMISS [ECF NO. 15], AND
     DENYING AS MOOT MOTION TO EXPEDITE RULING [ECF NO. 24]

Infliction of Emotional Distress; (8) Negligent Infliction of

Emotional Distress; (9) Conspiracy; (10) Injurious Falsehoods; and

(11) Interference with Contract/Prospective Economic Advantage.

ECF No. 1.

      Plaintiff accuses Defendant of “creat[ing] a news segment

idolizing the plaintiff” over a span of “numerous years.” Id. at

1. He claims that his privacy rights have been violated via “phone

tapping, internet activity monitoring, and watching (monitoring)

his   activities    in   public.”   Id.   at   2.   He   believes    that    the

government    and   “other   individuals,”     including   Defendant,       have

participated in the monitoring. Id. Plaintiff cites his “lack of

ability to live in a certain level of solitude which creates many

issues.” Id. at 3. He writes that his “claim is centered on the

fact that [Defendant] collected and disbursed private, sensitive

information.” Id. at 5. Plaintiff seeks general, special, and

statutory damages, arguing that he has suffered “loss of income,

physical     manifestations    of   emotional       distress   and    extreme

emotional distress.” Id. at 6. He alleges that he “may never fully

regain his image and reputation” and seeks damages in excess of

$1,400,000.00. Id.




                                     2
SPEARS V. CNN                                                1:18-CV-162

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 25], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 26],
           GRANTING MOTION TO DISMISS [ECF NO. 15], AND
     DENYING AS MOOT MOTION TO EXPEDITE RULING [ECF NO. 24]

                       II.   PROCEDURAL HISTORY

     On August 21, 2018, the Honorable Irene M. Keeley, United

States   District   Judge,   referred   this   action   to   Judge   Aloi.

Defendant moved to dismiss the action on September 28, 2018. ECF

No. 15. The motion has been fully briefed. On December 1, 2018,

the case was transferred to the Honorable Thomas S. Kleeh, United

States District Judge. Judge Aloi issued an R&R on January 30,

2019. ECF No. 25. Plaintiff then filed objections to the R&R, and

Defendant filed a response to the objections.

                       III. STANDARD OF REVIEW

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

to which the [parties do] not object.” Dellarcirprete v. Gutierrez,

479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will uphold

portions of a recommendation to which no objection has been made

unless they are clearly erroneous. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

     Here, the R&R stated that parties had 14 days to object after

being served with the R&R. ECF No. 25 at 22. Plaintiff filed his

                                   3
SPEARS V. CNN                                                   1:18-CV-162

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 25], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 26],
           GRANTING MOTION TO DISMISS [ECF NO. 15], AND
     DENYING AS MOOT MOTION TO EXPEDITE RULING [ECF NO. 24]

objections on February 13, 2019. ECF No. 26. In his objections,

Plaintiff   generally    argues   that   his    Complaint      is,   in   fact,

sufficiently    pled,   especially   under     the   liberal    construction

afforded to pro se plaintiffs. Accordingly, the Court will conduct

a de novo review of the entire R&R. Plaintiff’s Complaint will be

liberally construed because he is proceeding pro se. See Estelle

v. Gamble, 429 U.S. 97 (1976).

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a defendant to move for dismissal upon the ground that a complaint

does not “state a claim upon which relief can be granted.” In

ruling on a motion to dismiss, a court “must accept as true all of

the factual allegations contained in the complaint.” Anderson v.

Sara Lee Corp., 508 F.3d 181, 188 (4th Cir. 2007) (quoting Erickson

v. Pardus, 551 U.S. 89, 94 (2007)). A court is “not bound to accept

as true a legal conclusion couched as a factual allegation.”

Papasan v. Allain, 478 U.S. 265, 286 (1986).

     A court should dismiss a complaint if it does not contain

“enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

Plausibility exists “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

                                     4
SPEARS V. CNN                                                     1:18-CV-162

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 25], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 26],
           GRANTING MOTION TO DISMISS [ECF NO. 15], AND
     DENYING AS MOOT MOTION TO EXPEDITE RULING [ECF NO. 24]

556 U.S. 662, 678 (2009). A motion to dismiss “does not resolve

contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin,

980 F.2d 943, 952 (4th Cir. 1992). “[T]he Court may consider

documents attached to the complaint, as well as those attached to

the motion to dismiss, ‘so long as they are integral to the

complaint and authentic.’” Richardson v. Williams, No. 3:14-CV-

129, 2015 WL 3937004, at *3 (N.D.W. Va. June 26, 2015) (quoting

Sec’y of State for Defence v. Trimble Navigation Ltd., 484 F.3d

700, 705 (4th Cir. 2007)), aff’d, 627 F. App’x 279 (4th Cir. 2016).

                               IV.    DISCUSSION

     Defendant’s motion challenges the substance of each claim

Plaintiff   has    asserted.    The    Court   will   examine    in   turn   the

sufficiency of each claim presented in Plaintiff’s Complaint.

Because    the    Court   is   proceeding      pursuant   to    its   diversity

jurisdiction, it will apply West Virginia law to the substantive

claims. See Volvo Constr. Equip. N. Am., Inc. v. CLM Equip. Co.,

Inc., 386 F.3d 581, 599 (4th Cir. 2004) (citing Erie R. Co. v.

Tompkins, 304 U.S. 64, 79 (1938)).

     (1)    Slander

     In West Virginia, slander is “defamation through oral means”

and requires a showing of the following elements: “(1) defamatory

                                        5
SPEARS V. CNN                                                  1:18-CV-162

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 25], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 26],
           GRANTING MOTION TO DISMISS [ECF NO. 15], AND
     DENYING AS MOOT MOTION TO EXPEDITE RULING [ECF NO. 24]

statements; (2) a nonprivileged communication to a third party;

(3)   falsity;    (4)   reference   to   the   plaintiff;   (5)    at   least

negligence on the part of the publisher; and (6) resulting injury.”

Butts v. Royal Vendors, Inc., 504 S.E.2d 911, 916 (W. Va. 1998);

Syl. Pt. 1, Crump v. Beckley Newspapers, Inc., 320 S.E.2d 70 (W.

Va.   1983).     Defamation   can   also   occur    “through      inference,

implication, innuendo or insinuation.” Crump, 320 S.E.2d at 706.

      Here, Plaintiff has not pled any specific facts to indicate

that Defendant made a defamatory statement about him. Plaintiff

cites “information collected and spread” and alleges that his

“image is represented through the products produced,” but he fails

to cite an actual statement that is allegedly defamatory. ECF No.

1 at 1, 4. Even under the liberal standard afforded to pro se

plaintiffs, his pleadings do not rise above speculation. For those

reasons, this claim must be dismissed.

      (2)   False Light

      A claim of false light invasion of privacy requires a showing

of the following elements:

            (1) that there was a public disclosure by the
            Defendant of facts regarding the Plaintiff;
            (2) that the facts disclosed were private
            facts; (3) that the disclosure of such facts
            is highly offensive and objectionable to a
            reasonable      person     of      reasonable


                                     6
SPEARS V. CNN                                                  1:18-CV-162

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 25], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 26],
           GRANTING MOTION TO DISMISS [ECF NO. 15], AND
     DENYING AS MOOT MOTION TO EXPEDITE RULING [ECF NO. 24]

            sensibilities; and (4) that the public has no
            legitimate interest in the facts disclosed.

Susko v. Cox Enters., Inc., No. 5:07CV144, 2008 WL 4279673, at *6

(N.D.W. Va. Sept. 16, 2008) (citing Benson v. AJR, Inc., 599 S.E.2d

747, 752 (W. Va. 2004)). Here, Plaintiff has not alleged any facts

indicating that Defendant publicly disclosed private facts about

him, much less that were “highly offensive” and that the public

has no legitimate interest in them. Therefore, this claim must be

dismissed.

     (3)    Intrusion

     This Court has held that “[a]n unreasonable intrusion upon

another’s    seclusion   occurs   when   ‘[o]ne   .   .   .   intentionally

intrudes, physically or otherwise, upon the solitude or seclusion

of another or his private affairs or concerns, . . . if the

intrusion would be highly offensive to a reasonable person.’”

Patrick v. PHH Mortg. Corp., 937 F. Supp. 2d 773, 791 (N.D.W. Va.

2013) (citing Harbolt v. Steel of W. Va., Inc., 640 F. Supp. 2d

803, 817 (S.D.W. Va. 2009)).

     Here, Plaintiff has not alleged, specifically, how Defendant

has intruded upon his solitude or his private affairs or concerns.

He writes that his “privacy has been violated to one of the largest

degrees” through “phone tapping, internet activity monitoring, and


                                    7
SPEARS V. CNN                                                1:18-CV-162

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 25], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 26],
           GRANTING MOTION TO DISMISS [ECF NO. 15], AND
     DENYING AS MOOT MOTION TO EXPEDITE RULING [ECF NO. 24]

watching (monitoring) his activities in public.” ECF No. 1 at 2.

He says that “CNN has been a company who has participated.” He

does not elaborate as to how CNN participated. Id. Plaintiff has

not pled with particularity, and this claim must be dismissed.

       (4)   Misappropriation/Right of Publicity

       Because Count Five addresses appropriation, the Court will

focus here on the right of publicity claim in Count Four. In Crump,

the Supreme Court of Appeals of West Virginia explained that a

right of publicity claim is for “the unjust enrichment caused by

an unauthorized exploitation of the good will and reputation that

a public figure develops in his name or likeness through the

investment of time, money and effort.” Crump, 320 S.E.2d at 85

n.6.

       Here, Plaintiff generally alleges that “John Spears is very

much a Public Image known by many people” and that “[h]e is well

known among the community and throughout many states.” ECF No. 1

at 4. He further states that “his image is represented through the

products     produced,   which   aren’t   all   considered   a   form   of

defamation.” Id. He claims that he has “become widely recognized”

as well. Id. Plaintiff’s conclusory statements about being a public

image are insufficient to overcome a motion to dismiss. He has not

provided any facts indicating how he became a public figure or why

                                    8
SPEARS V. CNN                                                1:18-CV-162

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 25], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 26],
           GRANTING MOTION TO DISMISS [ECF NO. 15], AND
     DENYING AS MOOT MOTION TO EXPEDITE RULING [ECF NO. 24]

he should be considered a public figure. As such, the claim must

be dismissed.

       (5)    Appropriation of Name and Likeness

       This cause of action developed in order “to prevent the

emotional harm which results from the unauthorized use of an

individual’s name or likeness to promote a particular product or

service.” Audiology Distribution, LLC v. Hawkins, No. 5:13CV154,

2014 WL 460945, at *5 (N.D.W. Va. Feb. 5, 2014). The Supreme Court

of Appeals of West Virginia has held that “[i]n order for a

communication to constitute an appropriation, mere publication of

a person’s name or likeness is not enough, the defendant must take

for his own use or benefit the reputation, prestige or commercial

standing, public interest or other value associated with the name

or likeness published.” Syl. Pt. 11, Crump, 320 S.E.2d 70.

       Here, Plaintiff has cited no factual information to support

his claim of appropriation. He has not explained how Defendant

used    for    its   own   benefit   Plaintiff’s   reputation,   prestige,

commercial standing, public interest, or other value. As such, the

claim must be dismissed.

       (6)    Publication of Private Facts

       A claim of public disclosure of private facts requires the

following:

                                       9
SPEARS V. CNN                                             1:18-CV-162

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 25], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 26],
           GRANTING MOTION TO DISMISS [ECF NO. 15], AND
     DENYING AS MOOT MOTION TO EXPEDITE RULING [ECF NO. 24]

                (1) that there was a public disclosure by
                the Defendant of facts regarding the
                Plaintiff; (2) that the facts disclosed
                were   private   facts;   (3)  that   the
                disclosure of such facts is highly
                offensive   and    objectionable   to   a
                reasonable     person    of    reasonable
                sensibilities; and (4) that the public
                has no legitimate interest in the facts
                disclosed.

Davis v. Monsanto Co., 627 F. Supp. 418, 421 (S.D.W. Va. 1986).

Here, Plaintiff has, like his other claims, failed to adequately

plead any set of facts that would entitle him to recover on this

claim, including any facts where, even under the liberal 12(b)(6)

standard, the Court can infer a reasonable person of reasonable

sensibilities   would   find   Defendant’s   alleged   actions   highly

offensive or objectionable. Thus, the claim must be dismissed.

     (7)   Intentional Infliction of Emotional Distress

     The Supreme Court of Appeals of West Virginia has held the

following:

           In order for a plaintiff to prevail on a claim
           for intentional or reckless infliction of
           emotional distress, four elements must be
           established. It must be shown: (1) that the
           defendant's     conduct     was     atrocious,
           intolerable, and so extreme and outrageous as
           to exceed the bounds of decency; (2) that the
           defendant acted with the intent to inflict
           emotional distress, or acted recklessly when
           it was certain or substantially certain
           emotional distress would result from his
           conduct; (3) that the actions of the defendant

                                  10
SPEARS V. CNN                                           1:18-CV-162

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 25], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 26],
           GRANTING MOTION TO DISMISS [ECF NO. 15], AND
     DENYING AS MOOT MOTION TO EXPEDITE RULING [ECF NO. 24]

           caused the plaintiff to suffer emotional
           distress; and, (4) that the emotional distress
           suffered by the plaintiff was so severe that
           no reasonable person could be expected to
           endure it.

Hatfield v. Health Mgmt. Assocs. of W. Va., 672 S.E.2d 395, 404

(W. Va. 2008) (citing Syl. Pt. 3, Travis v. Alcon Labs., Inc., 504

S.E.2d 419 (W. Va. 1998)). Here, Plaintiff has merely stated, in

a conclusory    manner, that he has suffered emotional distress and

extreme emotional distress. He has not cited any specific facts

indicating how or why he has suffered. These conclusory allegations

are insufficient to overcome a motion to dismiss. This claim must

be dismissed.

     (8)   Negligent Infliction of Emotional Distress

     The Supreme Court of Appeals of West Virginia has held that

the following elements constitute a claim for negligent infliction

of emotional distress:

           (1) “that a close marital or familial
           relationship exist[s] between the plaintiff
           and    the     victim”;     (2)    “that     a
           plaintiff . . . is present at the scene of the
           injury-producing event at the time it occurs
           and is aware that it is causing injury to the
           victim”; (3) “that the emotional trauma
           alleged by a plaintiff must be the direct
           result of either the critical injury to or
           death of a person closely related to the
           plaintiff”; and (4) that the emotional
           distress   experienced    was   serious    and


                                 11
SPEARS V. CNN                                                    1:18-CV-162

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 25], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 26],
           GRANTING MOTION TO DISMISS [ECF NO. 15], AND
     DENYING AS MOOT MOTION TO EXPEDITE RULING [ECF NO. 24]

             “reasonably could have been expected to befall
             the ordinarily reasonable person.”

Baldwin v. Wells Fargo Fin. Nat’l Bank, No. 3:16-4841, 2017 WL

63026, at *4 (S.D.W. Va. Jan. 5, 2017) (citing Heldreth v. Marrs,

425 S.E.2d 157, 163–68 (W. Va. 1992)). Here, Plaintiff has not

alleged facts indicating that a familial or even close relationship

exists between Plaintiff and Defendant. Thus, Plaintiff has not

met his burden in pleading this claim, and it must be dismissed.

     (9)     Conspiracy

     Under     West    Virginia    law,      “[a]   civil   conspiracy   is   a

combination    of     two   or   more   persons     by   concerted   action   to

accomplish an unlawful purpose or to accomplish some purpose, not

in itself unlawful, by unlawful means.” Syl. Pt. 8, Dunn v.

Rockwell, 689 S.E.2d 255 (W. Va. 2009). “In order for a claim for

conspiracy to be actionable, the plaintiff must prove that the

defendants have actually committed some wrongful act.” Roney v.

Gencorp, 431 F. Supp. 2d 622, 637 (S.D.W. Va. 2006). “A civil

conspiracy is not a per se, stand-alone cause of action; it is

instead a legal doctrine under which liability for a tort may be

imposed on people who did not actually commit a tort themselves

but who shared a common plan for its commission with the actual

perpetrator(s).” Syl. Pt. 9, Dunn, 689 S.E.2d 255. Here, because


                                        12
SPEARS V. CNN                                                   1:18-CV-162

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 25], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 26],
           GRANTING MOTION TO DISMISS [ECF NO. 15], AND
     DENYING AS MOOT MOTION TO EXPEDITE RULING [ECF NO. 24]

the Court will dismiss the remaining claims, there is no underlying

tort to support the civil conspiracy claim. Accordingly, this claim

fails as a matter of law.

       (10) Injurious Falsehoods

       The Court agrees with Judge Aloi that this claim is based out

of the same set of facts alleged for defamation, slander, intrusion

upon seclusion, false light, and publication of private facts.

This   claim   is   insufficiently   pled   just   as   those   claims   are.

Plaintiff has alleged no specific facts to indicate liability for

any of the above. This claim must be dismissed as well.

       (11) Interference     with     Contract/Prospective         Economic
            Advantage

       The Supreme Court of Appeals of West Virginia has held that

“[t]o establish prima facie proof of tortious interference, a

plaintiff must show: (1) existence of a contractual or business

relationship or expectancy; (2) an intentional act of interference

by a party outside that relationship or expectancy; (3) proof that

the interference caused the harm sustained; and (4) damages.” Syl.

Pt. 2, Torbett v. Wheeling Dollar Sav. & Trust Co., 314 S.E.2d 166

(W. Va. 1983). Here, Plaintiff has not cited any facts indicating

that he has a contractual or business relationship or expectancy.




                                     13
SPEARS V. CNN                                                 1:18-CV-162

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 25], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 26],
           GRANTING MOTION TO DISMISS [ECF NO. 15], AND
     DENYING AS MOOT MOTION TO EXPEDITE RULING [ECF NO. 24]

He has not satisfied his pleading requirements, and the claim must

be dismissed.

                            V.   CONCLUSION

     For   the   reasons   discussed   above,   the   Court    ORDERS   the

following:

           •   The R&R is ADOPTED [ECF No. 25];

           •   Plaintiff’s objections are OVERRULED [ECF
               No. 26];

           •   Defendant’s Motion to Dismiss is GRANTED
               [ECF No. 15];

           •   Plaintiff’s Motion to Expedite Ruling is
               DENIED AS MOOT [ECF No. 24]; and

           •   The Complaint is DISMISSED WITH PREJUDICE
               and STRICKEN from the active docket of the
               Court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this memorandum

opinion and order to counsel of record and the pro se Plaintiff,

via certified mail, return receipt requested.

     DATED: August 8, 2019

                                       ____________________________
                                       THOMAS S. KLEEH
                                       UNITED STATES DISTRICT JUDGE




                                  14
